        Case 2:17-cr-00010-TLN Document 60 Filed 10/15/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:17-CR-00010-TLN
12                                                       SEALING ORDER
                         Plaintiff,
13
             v.
14
      LAVELL McDONALD,
15
                         Defendant.
16

17

18
            Upon application of Defendant Lavell McDonald, through counsel, and good cause being
19
     show as set forth in Defendant’s notice of request to seal and request to seal,
20
            IT IS HEREBY ORDERED that Exhibit 5 to Defendant’s September 4, 2020 motion to
21
     reduce sentence shall be SEALED until ordered unsealed by the Court.
22

23   DATED: October 14, 2020
24

25

26
27                                                                 Troy L. Nunley
                                                                   United States District Judge
28
